Exhibit 10.9 CAREER EDUCATION CORPORATION EXECUTIVE SEVERANCE PLAN Plan Document and Summary Plan Description (Amended and Restated as of November 2, 2015) Career Education Corporation (“CEC”) previously implemented the Career Education Corporation Severance Plan for Executive Level Employees, effective as of February 1, 2008, which was amended and restated as the Career Education Corporation Executive Severance Plan effective as of July 1, 2010, which was amended and restated effective as of January 1, 2015, and is further amended and restated by this document (the “Plan”).The Plan describes the circumstances under which certain Eligible Employees of CEC and its subsidiaries (collectively, the “Company”) may receive severance benefits if their employment with the Company is involuntarily terminated.The purpose of the Plan is to assist Eligible Employees, as defined below, during the transition to their next employment.The Plan is effective for terminations occurring on or after the Effective Date (as defined in Section V.B.) and supersedes and replaces any and all prior severance policies, plans, and programs applicable to the Eligible Employees, as in effect prior to the Effective Date.
